Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 29, 1986 convicting him of attempted burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While there were concededly deficiencies in the procedure to determine whether the defendant was a second felony offender, he admitted to having a prior felony conviction and thus waived any error in the allocution procedure.
The defendant contends that because his explanation for his *516presence on the roof of the premises in question approximately 75 feet from the damaged portion was uncontroverted, and the People’s proof failed to connect him to the damage on the roof, his guilt was not proven beyond a reasonable doubt. Viewing the evidence adduced at the trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mollen, P. J., Kunzeman, Weinstein and Rubin, JJ., concur.